Exhibit 10.14
October 1, 2008
Mr. William T. Gates
UTi Integrated Logistics
700 Gervais Street, Suite 100
Columbia, SC 29201
Dear Bill:
Reference is made to the amended and restated employment agreement between you
and UTi, Services, Inc. (together with its affiliates, the “Company”) dated
October 1, 2008 (the “Employment Agreement”). All capitalized terms used but not
defined herein have the meaning set forth in the Employment Agreement.
Pursuant to the terms of the Employment Agreement, unless neither party gives a
Non-Renewal Notice, your employment agreement is scheduled to expire on
January 31, 2011 (the actual date of termination, whether on January 31, 2011,
or thereafter, is referred to in this letter as the “Termination Date”).
Following the Termination Date, (a) all outstanding but unvested stock options,
Retention RSUs and Performance RSUs held by you as of the Termination Date will
continue to vest in accordance with their terms if all of the following
conditions are met: (1) you fulfill all obligations under the Employment
Agreement through the Termination Date, (2) you continue to have a formal
relationship with the Company (whether as an employee (in whatever capacity),
consultant or other recognized capacity) after the Termination Date and (3) you
abide by all the covenants set forth in the Employment Agreement that are
intended to survive the termination of the Employment Agreement (including but
not limited to the confidentiality, non-compete and non-solicitation
obligations). If the Company fails to offer you a formal relationship within 15
days after the Termination Date (and you have indicated in writing your interest
in having such a relationship with a minimum commitment of at least 10 hours per
week), then (a) all outstanding but unvested stock options and Retention RSUs
held by you as of the Termination Date will vest in their entirety as of the
Termination Date and (b) all Performance RSUs held by you as of the Termination
Date will vest on a pro rata basis as of the Termination Date, but only to the
extent the relevant performance criteria has been achieved for the full fiscal
years preceding the Termination Date; provided that if no full fiscal years have
been completed prior to the Termination Date, then no Performance RSUs shall
vest.
In addition to the above, and notwithstanding the terms of any award agreements
governing stock options, Retention RSUs and Performance RSUs held by you, if
your employment is terminated by the Company prior to January 31, 2011, other
than for cause, death or disability (each as defined in the Employment
Agreement) (the date of such termination being referred to in this letter as the
“Early Termination Date”), then (a) all outstanding but unvested stock options
and Retention RSUs held by you as of the Early Termination Date will vest in
their entirety as of the Early Termination Date and (b) all Performance RSUs
held by you as of the Early Termination Date will vest on a pro rata basis as of
the Early Termination Date, but only to the extent the relevant performance
criteria has been achieved for the full fiscal years preceding the Early
Termination Date; provided that if no full fiscal years have been completed
prior to the Early Termination Date, then no Performance RSUs shall vest.
For the purpose of clarity, except as set forth in the Employment Agreement, you
shall not be entitled to any other rights or benefits as a result of the Company
not continuing to have a formal relationship with you after the Termination
Date, and this letter does not obligate the Company in any way to maintain a
relationship with you following the Termination Date. Section 23 of the
Employment Agreement shall apply equally to the benefits provided under this
letter as if such benefits had been payable under the Employment Agreement.
Regards,
Roger I. MacFarlane

